DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 

1.	Claims 1, 7, and 13 have been amended.  Claims 1-18 are pending.


Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-18 are directed to providing a system for resource distribution, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method comprising:
extract a plurality of records associated with a user; 
analyze the plurality of records and identify a set of records from the plurality of records requiring an assignment of a class;
identify an online session initiated by the user; 
transmit in response to identifying the online session initiated by the user, wherein the resource allocation displays the set of records requiring the assignment,  
display a first subset of records of the set of records;
display a first set of classes associated with the first subset of records, wherein the first set of classes are determined by analyzing the first subset of records; and
prompt the user to assign the first subset of records to the first set of classes by one or more gaming means, wherein the one or more gaming means comprise interaction gestures and screen transition gestures;

in response to receiving the at least one interaction gesture and the at least one screen transition gesture, (i) complete the assignment of the first subset of records to the first set of classes, (ii) transform the resource allocation interface to display a holistic view of the first subset of records based on the assignment of the first subset of records to the first set of classes, and (iii) provide a first token to the user; and
determine that the user has completed assignment of the first subset of records associated with a level and upgrade status of user, where the upgraded status provides new type of tokens to the user.

The above-recited limitations set forth an arrangement where information is received regarding a user interaction, task completion and token assignment.  This arrangement amounts to both an observation (receiving data and information) and an evaluation (analyzing data and generating results, i.e. assigning a token to a user).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to user activity.   This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


	A processor
	A memory
	A server
	A non-transitory computer-readable medium
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 

[0021]    The environment 100 also may include a plurality of user devices. The user devices may include any machine, apparatus, system or the like that may be connected to and communicate with other devices over a network 150. At least one of the devices may include a personal computing device 300, other computing devices 301, and a mobile device 200 for use by the user 105, plurality of users 110. The computing devices 301 may be any device that employs a processor and memory and can perform computing functions, such as a personal computing device 300 or a mobile device 200, that may be connected to or access the network 150. The personal computing device 300 may include a personal computer such as a desktop computer, laptop computer, tablet or any type of personal computing device that may be connected to a network by landline or wireless access such as wireless local area 

[0023]    Some embodiments of the mobile device 200 include a processor 210 communicably coupled to such devices as a memory 220, user output devices 236, user input devices 240, and a network interface 260. The mobile device 200 further includes a power source 215, such as a battery, for powering various circuits and other devices that are used to operate the mobile device 200. Embodiments of the mobile device 200 may also include a clock or other timer 250 configured to determine and, in some cases, communicate actual or relative time to the processor 210 or one or more other devices. The processor 210, and other processing devices described herein, generally include circuitry for implementing communication and/or logic functions of the associated device. For example, the processor 210 may include a digital signal processor device, a microprocessor device, and various analog to digital converters, digital to analog converters, and/or other support circuits. Control and signal processing functions of the mobile device 200 are allocated between these devices according to their respective capabilities. The processor 210 thus may also include the functionality 

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
           The independent claims 7 and 13 and the dependent claims merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Response to Arguments
5.	Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive.  The Examiner accordingly responds to applicant’s arguments as follows.

A.	Applicant argues that the pending claims are not directed to a judicial exception under the first prong of the subject matter.

In response, the Examiner respectfully disagrees.  In order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test). As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (networked client-server environment) using generic computer functions (determining a user interaction, task completion and token assignment). The structural elements of the present application (i.e. a processor, a memory, a server, and a non-transitory computer-readable medium) are used as tools to perform an existing business process and do not improve upon a technology, technological field or computer-related technology.  Further, in Paragraph 13 of Applicant’s specification, it states “the user or customer may be a customer of the financial institution or a potential customer of the financial institution or an employee of the financial institution” and in paragraph 19, “The system prompts the user to assign each of the set of records to at least one class of the set of classes and upon completion of assignment of the set of records”.  The user or customer, being a person, manages the assignment of the class or set of classes.  The assignment of the classes 




In response, the Examiner respectfully disagrees.  The Office Action specifically identified the abstract idea as a whole and that the claims could be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (mental processes and certain methods of demonstrate an abstract idea. Although the Alice court did provide such documentation, it made no such requirement for all abstract idea 101 inquiries. The lack of a requirement is reflected in numerous Federal Circuit decisions since Alice, as stated in the July 2015 Guidance (see pg. 6, citing Alice, Bilski, Diehr, Flook, and Benson) which have not pointed to extrinsic evidence in establishing an abstract idea.  Further, Applicant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved or there was a problem in the technology that the claimed invention solved. Examiner finds the data analysis, regardless of the granularity, to provide a token to a user for completion of a task is directed to the abstract idea. The claims use the structural components as tools to perform the judicial exception. All improvements recited in the claim are directed towards an existing business process.  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience, but this data that is being displayed and analyzed to generate holistic view could be performed manually or observed with a human eye. Further, the “display” of the analyzed data is merely to “apply the abstract idea” on a computer. (MPEP 2106.05f).  Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.  In this case the information is presented to the user on a user interface.  The user interface is just displaying the data to apply the abstract idea on an electronic device.  As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624